Name: Commission Regulation (EEC) No 209/92 of 29 January 1992 on the issuing of a standing invitation to tender for the resale on the internal market of 6 361 tonnes of common bread-making wheat held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 1 . 92 Official Journal of the European Communities No L 22/13 COMMISSION REGULATION (EEC) No 209/92 of 29 January 1992 on the issuing of a standing invitation to tender for the resale on the internal market of 6 361 tonnes of common bread-making wheat held by the Italian intervention agency of 6 361 tonnes of common bread-making wheat held by it in accordance with Regulation (EEC) No 1836/82. Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 13 February 1992. 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 26 March 1992. 3 . Tenders must be lodged with the Italian interven ­ tion agency : Azienda di Stato per gli interventi nel mercato agricolo (AIMA), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (6) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3) as last amended by Regulation (EEC) No 2203/90 (4), provides that cereals held by the intervention agency are to be sold by tender ; Whereas Commission Regulation (EEC) No 1 836/82 (5), as last amended by Regulation (EEC) No 3043/91 (6), lays down the procedure and conditions for the disposal of cereals held by intervention agencies  Whereas, in the present market situation, a standing invi ­ tation to tender for the resale on the internal market of 6 361 tonnes of common bread-making wheat held by the Italian intervention agency should be issued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency shall issue a standing invitation to tender for the resale on the internal market via Palestro 81 , 1-00100 Roma ; (telex : 620331  tel . 47 49 91 ). Article 3 Not later than Tuesday of the week following the final date for the submission of tenders, the Italian intervention agency shall notify the Commission of the quantities and average prices of the various lots sold. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 January 1992. For the Commission Ray MAC SHARRY Member of the Commission O OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17. 12. 1990 , p. 23 . (3) OJ No L 139, 24. 5 . 1986, p. 36 . (4) OJ No L 201 , 31 . 7 . 1990 , p. 5. O OJ No L 202, 9 . 7 . 1982, p. 23. (6) OJ No L 288 , 18 . 10 . 1991 , p. 21 .